The Dreyfus/Laurel Funds, Inc. -General AMT-Free Municipal Money Market Fund -General Treasury and Agency Money Market Fund General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. -General Government Securities Money Market Fund -General Treasury Securities Money Market Fund General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. -General Municipal Money Market Fund General New Jersey Municipal Money Market Fund, Inc. General New York AMT-Free Municipal Money Market Fund (collectively the "Funds") Incorporated herein by reference are the revised versions of the above-referenced Funds prospectuses filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, on October 14, 2016 (SEC Accession No. 0000819940-16-000199).
